Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 1 of 20




                    Defendant Exhibit A

                     [Dejelo Deposition]
   Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 2 of 20


                                                                       Page 1
               UNITED STATES DISTRICT COURT

             NORTHERN DISTRICT OF CALIFORNIA

                   SAN FRANCISCO DIVISION



In re TWITTER INC. SECURITIES LITIGATION

This Document Relates To:
ALL ACTIONS.


Case No. 3:16-cv-05314-JST (SK)
CLASS ACTION
AMENDED NOTICE OF DEPOSITIONS TO NON-PARTIES
_____________________________________________




          VIDEOTAPED DEPOSITION OF JEFF DEJELO

                San Francisco, California

                       January 8, 2019

                           VOLUME I




REPORTED BY:

JOHNNA PIPER

CSR 11268

Job No. 10050070
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 3 of 20


                                                                            Page 26
1    term "engagement" at the company.

2    BY MR. SAHAM:

3         Q.    I want to show you what the court reporter

4    is marking as Exhibit 101.

5               (Plaintiffs' Exhibit 101 was marked

6               for identification.)

7    BY MR. SAHAM:

8         Q.    Can you please take a look at Exhibit 101,

9    which upon your inspection, you'll see as the

10   company's 2014 annual report 10-K that was filed

11   with the SEC on March 2nd, 2015.          I just ask you

12   generally if you recognize this document.

13        A.    I understand that this document is the -- a

14   standard filing for any company in annual reporting.

15        Q.    Okay.   And -- and when you were at Twitter,

16   at least part of the time, it was a publicly traded

17   company and they filed annual reports such as this,

18   correct?

19        A.    Yes.

20        Q.    Okay.   And you please turn to page 18 of

21   Exhibit 101.      About a quarter ways down the page,

22   there's some bold writing, "We have incurred

23   significant operating losses," and then there's a

24   paragraph under that.       Do you see that?

25        A.    Yes.
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 4 of 20


                                                                            Page 27
1         Q.   And about halfway through that paragraph,

2    there's a sentence that reads, quote, "We believe

3    that our future revenue growth will depend on, among

4    other factors, our abilities to attract new users,

5    increase user engagement," and then it lists some

6    other factors.     But would you agree that Twitter's

7    revenue growth was dependent in part on its ability

8    to attract new users and increase user engagement?

9              MS. GOODHART:      Objection.      It's vague;

10   incomplete hypothetical; lacks foundation.

11             THE WITNESS:      Not necessarily.       Our future

12   growth also depended on ad engagements, all the

13   various demand drivers, and that was my primary job

14   in making sure that we evaluated those demand

15   factors as well.

16   BY MR. SAHAM:

17        Q.   But -- but you would agree that future

18   revenue growth depended on in part on Twitter's

19   ability to attract new users.         Correct?

20             MS. GOODHART:      I'm just going to object.

21   Counsel's not reading the entirety of the document

22   and leaving off "ad engagement, increase our brand

23   awareness, compete effectively, maximize our sales

24   efforts, demonstrate a positive return on

25   investments" --
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 5 of 20


                                                                            Page 52
1    active users over monthly active users.

2    BY MR. SAHAM:

3         Q.     And would you describe that as a measure of

4    frequency of use?

5                MS. GOODHART:    Objection.      Form.

6                THE WITNESS:    When you mean [sic]

7    frequency, can you clarify "frequency"?

8    BY MR. SAHAM:

9         Q.     Well, what do you mean?       You give me a

10   def -- your definition of "frequency."

11        A.   Frequency for me in my job as a vice

12   president of sales finance was a number of clicks on

13   ads for any period of time.

14        Q.   Would another measure of frequency be DAU

15   over MAU?

16             MS. GOODHART:      Objection.      Form.

17   BY MR. SAHAM:

18        Q.   That was used at Twitter in the 2014-2015

19   time frame?

20        A.   In my job and what I did as a vice

21   president of sales finance, I did not look at

22   frequency in that way that you're describing.

23        Q.   Did others at Twitter look at DAU over MAU

24   as a measure of frequency?

25             MS. GOODHART:      Objection.      Form.
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 6 of 20


                                                                            Page 53
1                THE WITNESS:    I don't know what others

2    looked at.

3                MR. SAHAM:     I'm going to show you what

4    we're marking as Exhibit 103.

5                (Plaintiffs' Exhibit 103 was marked

6                for identification.)

7                MR. SAHAM:     For the record, Exhibit 103

8    bears Bates numbers Twitter Shen 00128248 through

9    249.

10          Q.   And this is an e-mail that you received

11   from Anthony Noto on December 2nd, 2014.             Is that

12   correct?

13               MS. GOODHART:    Take a minute to read it.

14   BY MR. SAHAM:

15          Q.   It's an e-mail.     You received this from

16   Mr. Noto on December 2nd, 2014, correct?

17               MS. GOODHART:    Objection.      Form.

18               THE WITNESS:    Can you repeat the question.

19   BY MR. SAHAM:

20          Q.   You received this e-mail with this one-page

21   attachment from Anthony Noto on December 2nd, 2014,

22   correct?

23          A.   Yes, it looks like my name is listed on the

24   "to" line of --

25          Q.   And you --
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 7 of 20


                                                                            Page 54
1           A.   -- this e-mail.

2           Q.   You received it as part of your job at

3    Twitter, correct?

4           A.   I was head of sales finance during this

5    time.

6           Q.   And what's "an OKR"?

7           A.   Objective and key results.

8           Q.   And -- and what is that document at Twitter

9    in this time frame?

10               MS. GOODHART:    Objection.      Form.

11               THE WITNESS:    OKRs is not a document.

12   BY MR. SAHAM:

13          Q.   Well, it says, "Attached is a draft of Q1

14   company OKRs."      What's that?

15               MS. GOODHART:    Objection.      Form.

16               THE WITNESS:    Can you ask the question

17   again?

18   BY MR. SAHAM:

19          Q.   I'm just wondering what's a -- what's an

20   OKR.

21          A.   Objective and key result.

22          Q.   Okay.   And then you're receiving a draft of

23   written-out objectives and -- and key results.

24   That's what the attachment is at least because it

25   says "Q1 2015 company OKRs," and Mr. Noto is
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 8 of 20


                                                                            Page 55
1    forwarding you a document that lists objectives and

2    key results?    Is that fair?

3         A.    That is a second page of this e-mail.

4         Q.    Okay.   And the first objective states,

5    "Strengthen Twitter's core by increasing the number

6    of logged-in users, their engagement, and overall

7    content published on the platform," correct?

8               MS. GOODHART:     Objection.      Form.

9               THE WITNESS:     I do see that is listed as

10   the first objective on the second page.

11   BY MR. SAHAM:

12        Q.    And Comment 2 to that first objective says,

13   "Yes, DAU over MAU will capture engagement,"

14   correct?

15              MS. GOODHART:     Objection.      Form.

16              THE WITNESS:     I do read on the second page

17   of the e-mail, "Yes, DAU MAU will capture

18   engagement" is listed as a comment on the second

19   page of the e-mail.

20   BY MR. SAHAM:

21        Q.    So -- so in this document that was sent to

22   you and others by the CFO of the company on

23   December 2nd, 2014, it reflects that the ratio of

24   DAU over MAU will capture engagement, correct?

25              MS. GOODHART:     Objection.      Form.
        Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 9 of 20


                                                                            Page 56
1                THE WITNESS:    In the second page of the

2    e-mail, that is what the comment says.

3    BY MR. SAHAM:

4         Q.     And this is a document, the objectives and

5    key results, that was sent to you by Anthony Noto

6    the CFO of Twitter on December 2nd, 2014, correct?

7                MS. GOODHART:    Objection.      Form.

8                THE WITNESS:    Yes, this is a document that

9    is part of the e-mail that Anthony sent me.

10   BY MR. SAHAM:

11        Q.    And under this first objective about

12   strengthening the core by increasing the number of

13   logged-in users, their engagement, and overall

14   content published, the next line says "key results,"

15   correct?

16              MS. GOODHART:     Objection.      The document

17   speaks for itself; lacks foundation.

18              THE WITNESS:     Yes, I do see that in the

19   document.

20   BY MR. SAHAM:

21        Q.    And the first key results says "MAUs,"

22   monthly active users, correct?

23        A.    I see that in the document.

24        Q.    And then the second key result says "DAU,"

25   or daily active users, correct?
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 10 of 20


                                                                            Page 57
1               MS. GOODHART:     Objection.     Form.

2               THE WITNESS:    I see "DAU" in the document.

3    BY MR. SAHAM:

4         Q.    So this document that Mr. Noto sent to you

5    indicates that at least somebody at Twitter is of

6    the understanding that DA -- DAU over MAU will

7    capture engagement, correct?

8               MS. GOODHART:     Objection.     Form.

9               THE WITNESS:    I can't speak on behalf of

10   Anthony or the context of the question.           Can you

11   clarify the question?

12   BY MR. SAHAM:

13       Q.     The CFO of the company sent you this

14   document that says, "DAU over MAU will capture

15   engagement," correct?

16              MS. GOODHART:     Objection.     Form.

17              THE WITNESS:    Anthony according to this

18   e-mail, attached this draft OKRs where it's listed

19   as a comment, "Yes, DAU over MAU will capture

20   engagement."

21   BY MR. SAHAM:

22       Q.     And did the OKRs affect compensation at

23   Twitter?

24              MS. GOODHART:     Objection.     Form.

25              THE WITNESS:    It depends.
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 11 of 20


                                                                            Page 70
1    BY MR. SAHAM:

2         Q.    Do you recall that that was a component you

3    used in the metrics-driven model for forecasting

4    revenue in the 2014-2015 time frame?

5               MS. GOODHART:     Objection.     Form.

6               THE WITNESS:    Can you clarify what you mean

7    by "metrics-driven model"?

8    BY MR. SAHAM:

9         Q.    Well, do you recall there was a

10   metrics-driven model that you looked at in 2015 that

11   related to revenue?

12       A.    There were very many metrics.          I don't

13   recall exactly the one that you're asking about.

14       Q.    All I'm asking is do you recall utilizing a

15   metrics-driven model to forecast revenue in the 2015

16   time frame.

17       A.    I recall using demand-side metrics as well

18   as supply-side metrics analyses and models to

19   forecast revenue.

20       Q.    Do you recall who would have drafted

21   Mr. Noto's slides for the slide deck at analyst day?

22       A.    I don't recall.

23       Q.    Showing you what we're marking as

24   Plaintiff's Exhibit 106.

25             (Plaintiffs' Exhibit 106 was marked
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 12 of 20


                                                                            Page 71
1               for identification.)

2    BY MR. SAHAM:

3         Q.    And you're welcome to look at all the

4    slides, but just -- just to -- to lay the

5    foundation, does this appear to be the final version

6    of the financial overview slide decks from analyst

7    day that Mr. Noto used during his presentation?

8         A.    I don't recall if this is the final

9    version.

10       Q.     But the e-mail, the first page of

11   Exhibit 106 is from Helene Dina and it says,

12   "Attached is the final version of financial

13   overview," and it's sent to Mr. Noto, yourself, and

14   others.

15       A.     I don't recall this e-mail.

16       Q.     Were you at analyst day?

17       A.     Yes.

18       Q.     Okay.   Did you watch Mr. Noto give his

19   presentation?

20       A.     Yes.

21       Q.     Did he use a PowerPoint slide deck during

22   that presentation?

23       A.     I don't know if it was PowerPoint, but he

24   used a presentation.

25       Q.     A slide presentation?
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 13 of 20


                                                                            Page 72
1            A.   Slide presentation.

2            Q.   And you witnessed that personally.

3            A.   Yes.   I was at analyst day.

4            Q.   And does Exhibit 106 appear to be the

5    slides -- the slide deck that Mr. Noto used at

6    analyst day?

7            A.   It looks like the slide deck.

8            Q.   And turning to -- there's these little

9    Bates numbers in the bottom right corner.            Could you

10   turn to the last two, 15.        It's about two-thirds of

11   the way through the deck.        Are you with me, sir?

12       A.       Yes.

13       Q.       And this slide says, "Growth opportunity

14   frequency of use DAU over MAU ratio."           Do you see

15   that?

16       A.       Yes, I see that.

17       Q.       So does it appear Mr. Noto communicated

18   publicly that DAU over MAU ratio was a measure of

19   frequency of use.

20                MS. GOODHART:   Objection to form.

21                THE WITNESS:    I see those words.

22   BY MR. SAHAM:

23       Q.       And you attended this presentation, sir,

24   correct?

25       A.       Yes.
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 14 of 20


                                                                            Page 73
1         Q.    And you witnessed him use slides during

2    that presentation as well, correct?

3         A.    Yes.

4         Q.    And the presentation was recorded, wasn't

5    it, sir?

6               MS. GOODHART:     Objection.     Form.

7               THE WITNESS:    I don't remember it being

8    recorded.

9    BY MR. SAHAM:

10       Q.     Do you -- does this refresh your

11   recollection that DAU over MAU ratio was a measure

12   of frequency of use at Twitter in the 2014-2015 time

13   frame?

14              MS. GOODHART:     Objection.     Form.

15              THE WITNESS:    I see those words.

16   BY MR. SAHAM:

17       Q.     Does -- do these words that are part of the

18   presentation made by Mr. Noto refresh your

19   recollection that Mr. Noto, the CFO of the company,

20   viewed frequency of use -- or strike that -- viewed

21   DAU over MAU ratio as a measure of frequency of use?

22              MS. GOODHART:     Objection.     Form.

23              THE WITNESS:    I don't remember this slide.

24   BY MR. SAHAM:

25       Q.     I -- I asked you do you dispute that DAU
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 15 of 20


                                                                            Page 74
1    over MAU ratio is a measure of frequency of use.

2                MS. GOODHART:    Objection.     Form.    It's

3    argumentative.     It's not what you asked him.

4                THE WITNESS:    Can you clarify the

5    question --

6    BY MR. SAHAM:

7           Q.   I asked -- I'm asking you, sir, if you

8    dispute that DAU over MAU ratio is a measure of

9    frequency of use.

10               MS. GOODHART:    Objection.     Form.

11               THE WITNESS:    I -- in my job in sales

12   finance, frequency -- I didn't -- I didn't measure

13   or consider this specific ratio as frequency.

14   BY MR. SAHAM:

15          Q.   Do you believe that this slide was

16   misleading to investors by communicating that the

17   DAU over MAU ratio was a measure of frequency of

18   use?

19               MS. GOODHART:    Objection.     Form.

20               THE WITNESS:    I don't think anything

21   Anthony presented at analyst day was misleading.

22   BY MR. SAHAM:

23          Q.   So you would, then, agree by the cumulative

24   or one of those properties that we learned in

25   geometry that the communication, quote, that "the
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 16 of 20


                                                                            Page 75
1    DAU over MAU ratio is a measure of frequency of

2    use," that that's not misleading, that that's an

3    accurate assessment.

4              MS. GOODHART:      Objection.     Form.

5              THE WITNESS:     I see those words.

6    BY MR. SAHAM:

7         Q.   And you have no reason to believe that

8    Anthony Noto was attempting to be misleading when he

9    told investors that DAU over MAU ratio is a measure

10   of frequency of use.

11             MS. GOODHART:      Objection.     Form.

12             THE WITNESS:     I don't think Anthony was

13   misleading in his presentation at analyst day.

14   BY MR. SAHAM:

15       Q.    Okay.    So then the next slide there, he's

16   communicating that current top 20 market DAU over

17   MAU ratio is 48 percent, correct?

18             MS. GOODHART:      Objection.     Form.

19             THE WITNESS:     I see those words.

20   BY MR. SAHAM:

21       Q.    And then there's a little arrow pointing

22   upwards saying "plus 3 percent."          Do you see that?

23       A.    I see that.

24       Q.    And that's a potential growth in the DAU

25   over MAU ratio?
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 17 of 20


                                                                            Page 76
1              MS. GOODHART:      Objection.     Form.

2              THE WITNESS:     I don't recall this slide.

3    BY MR. SAHAM:

4         Q.   But it is communicating that by a "plus 3"

5    and an upward and to the right arrow from 48 percent

6    to 51 percent that one growth opportunity for the

7    company was to grow the DAU over MAU ratio, correct?

8              MS. GOODHART:      Objection.     Form.

9              THE WITNESS:     I see those numbers --

10   BY MR. SAHAM:

11       Q.    And --

12       A.    -- and I see the arrow.

13       Q.    And that's what is being communicated.

14   It's a growth opportunity growing DAU over MAU

15   ratio, correct?

16             MS. GOODHART:      Objection.     Form.

17             THE WITNESS:     Can you repeat the question.

18             MR. SAHAM:     Could you read it back, please.

19               (Record read by the reporter.)

20             THE WITNESS:     In the prior slide, I see

21   those words.

22   BY MR. SAHAM:

23       Q.    So you'd agree Mr. Noto is communicating to

24   investors that it's a growth opportunity to grow the

25   DAU over MAU ratio, correct?
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 18 of 20


                                                                            Page 77
1               MS. GOODHART:     Objection.     Form; lacks

2    foundation.

3               THE WITNESS:    I don't recall Anthony using

4    this ratio as a growth opportunity.

5    BY MR. SAHAM:

6         Q.    But the -- the heading of the slide on

7    Exhibit 106 Bates number 15, the heading of the

8    slide is "Growth Opportunity," correct?

9         A.    I see those words.

10       Q.     And the only growth opportunity being

11   discussed on this slide is DAU over MAU ratio,

12   correct?

13              MS. GOODHART:     Objection.     Form.

14              THE WITNESS:    I see the slide.

15   BY MR. SAHAM:

16       Q.     Turning the next page of Exhibit 106, Bates

17   number 16, the heading here is "Frequency,

18   increasing frequency of use as measured by DAU over

19   MAU may increase our revenue by .5 billion,"

20   correct?   That's what the slide says?

21       A.     I see those words.

22       Q.     So Mr. Noto is communicating that if the

23   DAU over MAU ratio is increased, it could lead to

24   greater revenue for the company, correct?

25              MS. GOODHART:     Objection.     Lacks
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 19 of 20


                                                                            Page 78
1    foundation.

2               THE WITNESS:    I don't recall this part of

3    the presentation.

4    BY MR. SAHAM:

5         Q.    But that's what the slide says.          It says

6    that "Increasing DAU over MAU may increase our

7    revenue," correct?

8         A.    I see those words.

9         Q.    And you supported Mr. Noto in creating

10   these slides as they related to revenue because that

11   was your job, right?

12              MS. GOODHART:     Objection.     Form.

13              THE WITNESS:    There were many slides that

14   my team and I supported in the data and analysis.              I

15   don't recall this slide.

16   BY MR. SAHAM:

17       Q.     But you did support Mr. Noto with respect

18   to revenue forecasting in the 2014-2015 time frame,

19   correct?

20              MS. GOODHART:     Objection.     Form.

21              THE WITNESS:    I helped Anthony provide data

22   and analyses for supply-side and demand-side-driven

23   models and analyses.

24   BY MR. SAHAM:

25       Q.     And this slide is communicating that an
       Case 4:16-cv-05314-JST Document 254-3 Filed 03/13/19 Page 20 of 20


                                                                        Page 252
1                     CERTIFICATE OF REPORTER

2              I, JOHNNA PIPER, a Certified Shorthand

3    Reporter, hereby certify that the witness in the

4    foregoing deposition was by me duly sworn to tell

5    the truth, the whole truth, and nothing but the

6    truth in the within-entitled cause;

7              That said deposition was taken in shorthand

8    by me, a disinterested person, at the time and place

9    therein stated, and that the testimony of the said

10   witness was thereafter reduced to typewriting, by

11   computer, under my direction and supervision;

12             That before completion of the deposition,

13   review of the transcript [X]was [ ]was not

14   requested.   If requested, any changes made by the

15   deponent (and provided to the reporter) during the

16   period allowed are appended hereto.

17             I further certify that I am not of counsel

18   or attorney for either or any of the parties to the

19   said deposition, nor in any way interested in the

20   event of this cause, and that I am not related to

21   any of the parties thereto.

22   DATED: JANUARY 14, 2019

23

24
                             _____________________________
25                            JOHNNA PIPER, CSR NO. 11268
